The following is an examiner’s statement of reasons for allowance: For reasons consistent with that given in applicants’ response, the instant claims are neither taught nor suggested by the prior art.  In short, it is the combination of the weight range of (D), the limit on the amount of filler that can be present, the fact that zinc is a non-preferred embodiment and the results in the comparative examples in the specification that lend unobviousness to the claims.  The references cited in the attached PTO-892 are cited as being of general interest.  They contain a Ce based siloxane containing additive for a silicone rubber used as an LED encapsulant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090. The examiner can normally be reached Monday to Friday, 10 am till 5 pm.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 


Mgm
7/4/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765